Rose, J.
This is a suit in equity to foreclose a tax lien arid the lien of a mortgage on real estate. A decree of foreclosure was entered but not presented for review. The real estate was sold at judicial sale under the decree of foreclosure and the sale was confirmed. The owner of the real estate appealed.
The appeal presents the question of the adequacy of the price for which the encumbered property was sold at the judicial sale. The witnesses differed in their estimates of value, but an examination of the evidence leads to the conclusion that there was no such a discrepancy between the sale price and the evidential value as to require a reversal in the light of the following rule:
“A judicial sale of real estate will not be set aside on account of mere inadequacy of price, unless such inadequacy is so gross as to make it appear that it was the result of fraud or mistake.” Hill v. Campbell, 125 Neb. 585.
Affirmed.